DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a substrate, while claims 9 and 10 further require an additional inorganic substrate.  There is no support for the electronic device mounting board containing both a substrate and an inorganic substrate.  It appears applicant intended to define the substrate from claim 1 to be further clarified to be an inorganic substrate, however if this is the case there is an antecedent basis issue.  The claims need to be clarified so that the correct number of substrates are claimed and if the substrate from claim 1 is being further defined in these claims, the terminology must be consistent throughout the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iwata et al (US 2015/0221579 hereinafter Iwata).
With respect to claim 1, Iwata (Figs. 1-4) teaches an electronic device mounting board (11), comprising: 
a substrate (12) on which an electronic device (13a, 14a) is mountable, the substrate (12) including a first layer (22) and a second layer (23) located on a lower surface of the first layer (22); ([0032-0043])
a plurality of first through-cavities (22c) located through the first layer (22) in a thickness direction of the first layer (22); ([0037]) and 
at least one second through-cavity (23c) located through the second layer (23) in a thickness direction of the second layer, the at least one second through-cavity (23c) overlapping the plurality of first through-cavities (22c) in a plan view, (Fig. 3 [0040])
wherein each of the plurality of first through-cavities (22c) is continuous with the at least one second through-cavity (23c). (Figs. 3-4 [0040-0043] the first and second through-cavities are continuous as they allow for flow directly from one into the other)
With respect to claim 2, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, wherein the plurality of first through-cavities (22c) are located parallel to one another. (Fig. 3 [0037])
With respect to claim 4, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, wherein the at least one second through-cavity (23c) has an end portion located outward from a periphery of an outermost one of the 
With respect to claim 9, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, further comprising: a third layer (24) located on a lower surface of the second layer (23). ([0035-0036])
With respect to claim 10, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 9, further comprising: an inorganic substrate (12/25) located on a lower surface of the third layer (24). ([0034] the base substrate (12) is formed of inorganic materials)
With respect to claim 11, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, further comprising: an inorganic substrate (12/25) located on a lower surface of the second layer. ([0034] the base substrate (12) is formed of inorganic materials)
With respect to claim 12, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, wherein the plurality of first through-cavities (22c) comprise at least three first through- cavities, and the at least one second through-cavity (23c) connects end portions of all the first through-cavities. (Figs. 3-4 [0037-0043])
With respect to claim 13, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, wherein the plurality of first through-cavities (22c) and the at least one second through-cavity (23c) are sequentially continuous with one 
With respect to claim 14, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, and an electronic device (13a, 14a) mounted on the electronic device mounting board (11). ([0032])
With respect to claim 15, Iwata (Figs. 1-4) teaches an electronic package, comprising: the electronic device mounting board according to claim 1; and an electronic device (13a, 14a) mounted on the electronic device mounting board (11). ([0032])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata.
With respect to claim 3, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, wherein the plurality of first through-cavities (22c) and the at least one second through-cavity (23c) are quadrangular in a plan view, but fails to explicitly disclose the plurality of first through-cavities each have a longer side that is longer than a longer side of the at least one second through-cavity.
.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Lorenzen et al (US 6,480,514 hereinafter Lorenzen).
With respect to claim 5, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, but fails to explicitly disclose wherein an outermost portion of the plurality of first through-cavities in a plan view is located outward from an end portion of the at least one second through-cavity in a plan view.
Lorenzen (Fig. 2B) teaches a mounting board with a first layer (2) and a second layer (3) wherein the first layer has first cavities (2a”) which are located outward from an end portion of the at least one second through cavity (3b”) in plan view. (Fig. 2b)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to manipulate the second cavities of Iwata to meet the claimed limitation, as Lorenzen teaches it is well-known in the art to manipulate/alter the size and locations of the cavities to suit the particular requirements of the device, in order to facilitate proper coolant flow in the desired locations of the device. See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
With respect to claim 8, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, but fails to explicitly disclose wherein at least one of the plurality of first through-cavities includes an end portion overlapping an end portion of the substrate.
Lorenzen (Figs. 1b, 1c, 1d, 1e, 2a, 2b, 3a, and 3b) teaches a plurality of devices comprising a first layer (2) with a plurality of first through cavities (2a) that include an end portion (2A) overlapping an end portion of the substrate (5). (These end portions function as inlets)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to manipulate the device of Iwata to allow for the first cavities to function as inlets, as disclosed by Lorenzen, as this can be a beneficial design choice that can easily be applied to the device. See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
Claims 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Ishida et al (US 2010/0155035 hereinafter Ishida).
With respect to claim 6, Iwata (Figs. 1-4) teaches the electronic device mounting board according to claim 1, but fails to explicitly disclose wherein at least one of the plurality of first through-cavities include a curved end portion in a plan view.
Ishida (Fig. 1) teaches it is well-known to make a refrigerant passage end portion to have a curved shape (16). (Fig. 1 [0047])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the first through-cavity of Iwata to have a curved end portion as taught by Ishida, as this is a well-known configuration in the art, which allows for routing of the refrigerant cavity to fulfil the requirements of the device. 
With respect to claim 7, Iwata (Figs. 1-4) teaches The electronic device mounting board according to claim 1, but fails to explicitly disclose wherein the at least one second through-cavity includes a curved end portion in a plan view.
Ishida (Fig. 1) teaches it is well-known to make a refrigerant passage end portion to have a curved shape (16). (Fig. 1 [0047])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the second through-cavity of Iwata to have a curved end portion as taught by Ishida, as this is a well-known configuration in the art, which allows for routing of the refrigerant cavity to fulfil the requirements of the device. ([0047]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 16, Iwata (Figs. 1-4) teaches an electronic module, comprising: the electronic package according to claim 15; but fails to explicitly disclose a housing located above the electronic package.
Ishida teaches an electronic device with a liquid cooled mounting board, wherein the electronic device has a housing. ([0056-0057])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form a housing over the electronic device of Iwata, as disclose by Ishida, as a housing is well-known in the art to protect the electronic device. ([0056-0057]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/           Primary Examiner, Art Unit 2898